DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicants' arguments filed January 24, 2022 have been fully considered but they are not persuasive.  The Examiner erred in not properly citing Kobayashi (US 2005/0168369) in the PTO-892 and by using the incorrect publication number in the art rejection.  The Applicants should note that the correct publication number was provided on page 3 of the Non-Final (10/22/21).  Any confusion as to why the Examiner was citing a forklift could have been resolved by reviewing the entire office action or contacting the Examiner.  
It is noted that the Applicants have deleted “including an amplifier” from claim 29, which appears to render the whole issue moot.  If the Applicants have removed the limitation for which Kobayashi was intended to be cited, then there is nothing to correct, and this Action could be made Final.  
Claim 51, however was not amended. It still includes the explicit method step of “amplifying”, meaning the art rejection of claim 51 would have to be changed to properly cite Kobayashi.  For this reason, this Action is made Non-Final.
Regarding the drawing objections, as the Applicants are aware, the parent application (12/446,116) claimed the apparatus (transmitter).   The apparatus was defined by its two switches (and four possible states), as shown in figure 1.  The pending application, however, is directed to the device (receiver).  Figure 1, originally 
That the claims can be rejected does not mean that figure 1 is conventional.  It only means that the manner in which the Applicants are claiming the device is known.  The claims are separate from the figures.  
Further, the MPEP was cited for its guidance about a “proper understanding of the disclosed invention”.  MPEP §608.02(d).  It says nothing about analyzing the figures based on the claims or whether or not there is an art rejection.  
Even though the Applicants have deleted “amplifier”, the claim still recites “adapted to amplify”.  A structure that is “adapted to amplify” is an amplifier.  And claim 51 still recites the method of “amplifying”.  Thus, the minor amendment to claim 29 does not overcome the drawing objection. 
Regarding the §112(1) rejection, the Applicants are again confusing the process within the device.  Modulating data onto L3 is only one example of three possibilities in the Applicants’ system.  When originally installed, the device would not know which line (L1, L2 or L3) contains the data. It must conduct an analysis of the three lines (not just one) including measuring the voltages and then either averaging or amplifying them (all of them, not just one).  
Claim 29 recites “measure voltage on each of the plurality of lines”.  The Examiner’s Answer interpreted this (and it was adopted by the Board) to mean that the Applicants were claiming the structure to identify which line contains the information (Answer, 5/5/20, pages 5-6), they are not directed to the information demodulation itself.  

The Applicants cite to page 12, lines 13-14 and quote “the measured value of phase L3 is amplified by a suitable factor” (Remarks, page 8).  But this does not acknowledge the previous sentence, which states, “instead of the averaging, another curve evaluation of the measured-value characteristics is carried out.”  This averaging is disclosed on page 4, which explicitly states, “Voltages sensing 4 acquires measured values (L1*, L2*, L3*)” (lines 12-13) and “Each of the measured values is evaluated.  In an exemplary embodiment [] the respective average value is formed.  The smallest of the three average values is measured at phase L3” (lines 16-21).  Here, the Applicants clearly indicate that L3 has been identified (as the data carrying line) through the process of measuring all three lines and averaging all three lines.  L3 is identified because it has the smallest average.  Then page 12, lines 11-12 indicates that the three measured value averaging can be replaced with three measured value amplification.
If L1 is the data carrying line, the L1 will have the smallest average.  The device would not be able to identify L1 if it is only amplifying L3.  
The Board stated “a person of ordinary skill in the art would have understood the amplifier contemplated by page 12 of the Specification must be adapted to amplify all of 
The Applicants state, “Thus, according to claim 29, it is the measured value (associated with the single one of the lines adapted to transmit information []) that is amplified to an amplified value” (Remarks, page 8, top).  This is not persuasive.  The Applicants are citing the wrong amplification.  Claim 29 is directed to the structure of identifying which line carries the data (through measuring and amplification, where amplification replaces averaging).  This is completely separate from amplifying incoming data to demodulate it (not recited in claim 29).
The Applicants reliance on “comprising” as being open-ended is not persuasive.  The claims are directed to the structure to identify which line is carrying data.  The specification clearly defines this as a three-step process: 1) measure all three lines; 2) either average or amplify all three lines; and 3) identify the line with the smallest average as carrying the data (no test is given for how to identify the data-carrying line by using amplification).  The Applicants, however, are basing their argument on how to amplify L3 after it has already been identified.  The Applicants are arguing the wrong feature.  Adding “comprising” to the claim does not address the substance of the rejection, that cites the explicit absence of written description support in the specification for amplifying the single line in the process for identifying which line carries data.  	The transitional phrase “comprising” was never intended to be a rebuttal to written description rejections.  If it were, then every §112(1) written description rejection would be overcome by simply adding “comprising” or “including” to the claims.  There is no basis for this in patent prosecution.  

Regarding the art rejection, the Applicants’ comments are directed to the incorrect reference.  Kobayashi was not properly cited in the Office Action, and thus this second Non-Final Rejection is provided to give the Applicants a fair opportunity to address the rejection prior to a Final Rejection (at which point prosecution would be closed).
The Applicants’ “multiplication” arguments are not persuasive.  If the Applicants intend for one dictionary definition to apply to the claims, then they are invited to amend the claims accordingly.  If a claimed term (i.e. amplify) has more than one definition, the Office may cite any one of them against the claims.  It is the Applicants’ responsibility to amend the claims in a manner that excludes the definition(s) with which they disagree.  That or cite to the specification for specific definitions that they argue must be incorporated into the claim. 

The Examiner notes that the second analogous test states “if the reference is not within the field of the inventor’s endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved.”  The problem involved is inputting sensed data into a processor.  The sensed voltages are analog and the processor operates using digital data.  The skilled artisan would have understood that the problem involved is analog-digital converters and would not have to consider the larger device in which they are placed. 
Drawings
Figure 1 is objected to because the added components (items 7-9 and 11-12) are essential for a proper understanding of the disclosed invention, but are not sufficiently illustrated.  MPEP §608.02(d).  To properly understand the “disclosed invention” (note that this is not directed to the claimed device), the Applicants are requested to amend figure 1 to show elements 7-9 and 11-12 in more detail. 
These components may be left as empty boxes, but the figure should at least show how these boxes are interconnected.  It should show which (if any) components are connected to the voltage divider (4) and in what order the components are then organized and how signals propagate between them.  This is needed for a proper understanding of the disclosed invention. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “device adapted to 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 29-52 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 29 recites that the amplifier is to “amplify [] the measured value associated with the single one of the lines adapted to transmit information” (emphasis added).
The specification describes that any of the three lines may be expected to carry the information (page 6, line 33 to page 7, line 2; page 10, lines 16-22 and 32-34).  The specification describes that the device must recognize which phase caries the information; this indicates that the specific phase line may change over time.  Thus, the device must have the ability to measure and amplify all of the plurality of lines, as the manufacturer would not know which phase would be selected at any given time.  
The Board has upheld the Examiner’s interpretation that claim 29 is directed to the structure to identify which line is carrying the data (Decision on Appeal, 8/11/21, page 5).  This includes measuring all three lines (spec, page 10, lines 12-14) and then either averaging all lines (page 10, lines 15-22) or amplifying all lines (page 12, lines 11-12). 
Only after the data carrying line has been identified, “the measured value of phase L3 is amplified by a suitable factor” (spec, page 12, lines 13-14) to demodulate the data.

Claim 51 is similarly rejected because it repeats the language used in claim 29.
Claims 30-50 and 52 are rejected as they depend from claims 29 and 51.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29-38, 41-44, 49 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Randall (US 2003/0036864) in view of Kobayashi (US 2005/0168369) and Merwin (US 5,689,230).
With respect to claim 29, Randall discloses a system (fig 1; par 24-54), comprising:
an apparatus (utility service provider), including a control component (inherent to achieve communication), connectable to a multi-phase AC supply-voltage source (source of power on lines 12, 14, 16-17);
a device (fig 1) connected to the apparatus via a plurality of lines (12, 14, 16-17), each line corresponding to a respective phase of the AC supply-voltage source, each line adapted to supply AC voltage from the apparatus to the device to power the device (because they carry power);

the device includes a voltage-measuring device (26; par 37) adapted to measure voltage on each of the plurality of lines;
the device adapted to amplify (within 128; par 41), by a predetermined, amplification factor (par 41), the measured voltage associated with the single one of the lines adapted to transmit information to an amplified value (the amplified value is given by the current sensor), 
the device uniquely identifying information transmitted between the control unit and the device in accordance with the amplified value (par 52). 
The claim recites that the apparatus is “connectable” to the multi-phase AC supply-voltage source. This indicates that they are not, in fact, connected (but include the ability to be connected in the future).  
Randall also discloses a meter (i.e. the device) and its voltage measuring functionality.  The meter also includes a multiplexer, an A/D converter and DSP.  These three parts are art limitation mapped to the device adapted to amplify.  The Randall DSP include a multiplication function and thus qualifies as “a device adapted to amplify the measured voltage by a predetermined, amplification factor”.  The Randall device multiples voltage by current.  As the current is decided (determined) in advance, it is a “predetermined amplification factor”.
The Randall controller performs voltage measurement by performing RMS calculations, which include squaring the measured voltage (par 47).  This would also obviously match the “adapted to amplify” limitation.  

Randall also discloses an analog-to-digital converter (“ADC”, 124).  Kobayashi discloses that such converters are known to have amplifiers with predetermined amplification factors (abstract and/or paragraph 20).  This makes them “adapted to amplify”.  Randall and Kobayashi are analogous, since they are from the same field of endeavor, namely ADC’s.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to either (1) configure the Randall ADC to include a predetermined gain amplifier, as taught by Kobayashi, or (2) that the Randall ADC would already include such an amplifier, as supported by Kobayashi.  The motivation for doing so would have been to build an ADC using a known and proven design.  MPEP §2143(B).  Additional motivation would have been to successfully operate the ADC by compensating for voltage drop as each bit is generated. 
There are two motivational statements in this art rejection.  The Applicants should address both of them in any reply.
Randall discloses the apparatus, but does not expressly disclose its connection to a single line. Merwin discloses a system (fig 1, col. 2-3) comprising an apparatus (14) that is adapted to transmit information from a control unit (within 14) to a device (any of the loads) over only a single one of a plurality of power lines that connect the device/apparatus.  

With respect to claim 30, Randall discloses the device is arranged as (a) a drive (see below) or (d) electricity meter (par 1).
The specification states “[d]rives often include electric motors …” (page 1, lines 16-17, emphasis added).  The language of the specification indicates an option for how to define a “drive” and is therefore not a special definition that must be incorporated into the claim.  Claim 30 (and others) only broadly refers to “a drive” by name.  There is no indication in the claim, specification or remarks to indicate whether this broad term is intended to include the specific exemplary definition.  Thus, for the purpose of the claims, the drive will not be limited to an electric motor.
With respect to claim 31, Randall discloses the device is arranged as a drive that includes a measurement device (26) adapted to measure supply voltages assigned to the lines.  

With respect to claim 33, Merwin discloses the apparatus includes half-wave control (see fig 3) for at least one of three lines.
It is noted that the claim simply indicates that the apparatus includes control.  The claim does not define what this control means, what structure is intended to be included with just naming a control, or how the control further adds to the system.
With respect to claim 34, at the time of the earliest priority date, there inherently existed a “difference device adapted to form a difference between two measured voltages”.  The claim simply names this device without actually connecting it to the system.  This interpretation has not been addressed or rebutted and the claim has not been amended to remove the ambiguity.  Thus, it is presumed to be correct.
With respect to claim 35, Randall discloses the device is adapted to determine a polarity reversal (par 48).  
With respect to claim 36, Randall disclose a comparator (124) adapted for comparison with threshold values (the values that distinguish the analog input into ranges that correspond to HIGH and LOW digital values).  The claim does not define the threshold values.  The applicants have not addressed or rebutted the art limitation analysis of claim 36.
With respect to claim 37, Randall discloses during a time interval in which information is transmitted (there is no indication in claim 29 of who or what actually transmits this information, as noted above), the device is fully powerable by only two of 
Further, this claim appears to be directed an ability of the device to remain powered.  The claim does not include functionality limitations directed to the actual supply of power or the actual consumption of power during communication.
With respect to claim 38, Merwin discloses the apparatus is adapted to shift the single one of the lines to different states one after another in time to code and transmit the information (fig 3).
The Merwin control station does not always transmit the same output; the output varies with time.  This meets the limitation of switches between different states “in time”.  Merwin (fig 3) clearly shows that as time progresses the AC voltage is switched between different states: 1) un-modulated; 2) modulated with a sag or spike.  As time progress, the Merwin system modulates the AC signal differently.  Thus, the claimed limitation "different states ... in time" has been met by Merwin.
With respect to claim 41, Randall discloses the device includes signal electronics (118, 124, 128, 108) adapted to receive and decode the information.  
With respect to claim 42, Randall discloses the device is arranged as a drive that includes an electronic circuit (108) adapted to reverse a sense of rotation of a three-phase supply (par 48).  Claim 42 refers to “a three-phase supply” which does not appear to have any relationship to the “multi-phase AC supply-voltage source” of claim 29.  The claim does not detail, and the applicants have not offered any explanation, for how to interpret “a sense of rotation” of a random, unconnected AC signal.  It is unclear actually reverses the polarity of the AC signal or if it is only intended to reverse “a sense” of the AC signal.
With respect to claim 43, Randall discloses the device is arranged as a drive that has an electronic circuit (108) adapted to influence a rotary motion of a rotor of an electric motor, including (a) a motor switch, (b) a soft start, and/or (c) a converter.
The Randall electronic circuit includes a transmitter (“comm circuit”; shown in fig 1 as item 116, but listed in the specification as item 114).  This electronic circuit sends information regarding the meter’s performance to the utility.  The utility may then take corrective action, including dispatching a technician.  The technician would drive to the meter location using a vehicle.  Vehicles are known to include electric motors (hybrids, electric vehicles, etc.).  This is interpreted as anticipating the limitation of “adapted to influence a rotary motion of a rotor of an electric motor”.  The claim does define where the motor is located or what “adapted to influence” means.
With respect to claim 44, Randall discloses the device is arranged as a drive and wherein during a time interval in which information is transmitted, two of three passes for powering the device are always provided to power signal electronics of the drive (see below), and the third phase is provided for transmitting the information (see below).
The claim does not define the structural or functional features of the device.  In other words, the claim does not recite that the device/drive is electrically connected to the lines to receive operating power.  Claim 44 is directed to properties of the phases instead.  The Randall phases are “for” providing power and information, as recited.
With respect to claim 49, Randall discloses the device is arranged as a drive and signal electronics of the drive are provided at a negative potential (inherent that 
With respect to claim 51, the references combine to teach the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 29, 32 and 38.  The location of the creation of the Randall “power quality event” is interpreted as being the control unit.  
Claims 39-40 and 45-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Randall in view of Kobayashi, Merwin and Hofstetter (US 5,932,934).
With respect to claims 39-40, the references combine to disclose the apparatus of claim 38, but they do not expressly disclose the four states.  Merwin teaches that a sag/spike is selectively added to the AC signal.  Although this is interpreted as being accomplished by a "power switch", Merwin does not expressly disclose the circuitry necessary to do so.  Hofstetter discloses that it is known in the art to construct an AC power switch by combining two transistors in series, wherein each transistor includes an intrinsic diode (fig 1-2; col. 6).
As indicated in the Patent Board Decision of the parent application (5/31/17; page 7), the combination of Merwin and Hofstetter produce the structure to produce the four named states.  The Board stated, “it necessarily flows that the system of the applied references would be capable of performing the functions recited in claim 28” 
Merwin and Hofstetter are analogous because they are from the same field of endeavor, namely controllable AC power switches.  At the time of the invention by the applicants, it would have been obvious to configure the power switch taught by Merwin with the back-to-back transistors disclosed by Hofstetter.  The motivation for doing so would have been to “fill in the gaps” in the missing teachings of Merwin.  Merwin discloses a power switch and the resulting sags it produces.  Merwin, however, is silent as to the internal structure of the power switch.  This would motivate one skilled in the art to search through the prior art to find different power switches.
One skilled in the art, through minimal trial and error, would be motivated to test and select the Hofstetter switch.  The Hofstetter switch allows power to be cut off in both polarities.  This satisfies the bidirectional spikes (facing up, facing down) of Merwin’s figure 3.  
Further support for the equivalence of the power switches is found through the prior art:
Merwin II (5,691,691) discloses a power line communication system similar to that of Merwin I, but Merwin II explicitly discloses a triac to add a sag/spike onto the AC signal (fig 1-5). 
Kazanov (2003/0090219) discloses that it is known to construct the AC power switch by replacing one triac with two series connected power switches (par 54).  Kazanov discloses a SCR switch (fig 3, item 320) placed on an AC power line to control the flow of current between a source/load.  

Escudero (5,859,769) discloses that transistors include intrinsic diodes (col. 6, lines 10-11).
These features of the prior art would have all been known to one skilled in the art at the time of the invention by the applicants.  Thus, the path from an unknown switch (Merwin) obviously leads to a circuit with back-to-back transistors with intrinsic diodes (Hofstetter).
The Patent Board of Appeals has upheld this combination (in the parent application) to demonstrate the obviousness of the apparatus (transmitter).  The combination is relied upon to meet the apparatus limitations of the present application.
With respect to claims 45-46, the references (namely Merwin and Hofstetter) combine to teach a series connection of power switches assigned to a single one of the power lines to block and/or let through a positive and/or negative current.
Claims 47-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Randall in view of Kobayashi, Merwin and Melvin (US 7,084,783).
The references combine to disclose the system according to claim 29 and that the device is arranged as a drive (see art rejection of claim 30), but does not expressly disclose the drive includes a rectifier.  Melvin discloses that a utility meter includes a rectifier (fig 1, item 105; abstract; col. 3-4) to power the internal communication circuitry.  
The Melvin rectifier has (b) a rectified output voltage having a negative and positive potential (as is commonly known with rectifiers).  The Melvin negative potential is also arranged as a reference potential (as is commonly known, the lowest voltage is 
Randall and Melvin are analogous, since they are from the same field of endeavor, namely utility meters with communication circuitry.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to modify the Randall circuitry to include a rectifier, as taught by Melvin.  The motivation for doing so would have been to convert the utility power into power usable by the electronics.  Electronics are commonly known to use DC power.  The only source of power in Randall is AC power.  Thus, one skilled in the art would have been motivated to consult Melvin to understand how to convert AC power to DC power in order to operate the controller and communication circuitry.
Claims 50 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Randall in view of Kobayashi, Merwin, Hofstetter and Matsumoto (US 6,191,965).
The combination of Merwin and Hofstetter teaches the two series connected switches and the four states, as discussed above and affirmed in the Patent Board Decision (5/31/17) of the parent application.
Hofstetter discloses the transistor includes an intrinsic diode, but does not expressly disclose an external diode.  Matsumoto discloses that the two types of diodes are art recognized equivalents and can be interchanged by one skilled in the art (col. 14, line 17-21).  Hofstetter and Matsumoto are analogous because they are from the same field of endeavor, namely transistors with diodes.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to replace the 
Further support for this equivalence can be found in the parent application (Final Rejection 4/16/15, page 4).  It is noted that the applicants have cited these very references in the IDS submitted 2/9/18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADI AMRANY/           Primary Examiner, Art Unit 2836